JUSTICE REINHARD, dissenting: I disagree with that part of the opinion which, affirms the trial court on a ground not considered in the trial court, not raised in the initial briefs of the parties, and not urged by any of the parties in supplemental briefs filed by the parties. The majority has based its decision on the proposition that, “[wjhere an annexation petition includes an appendage of land extending from the main body of land to be annexed, the majority of the landowners in the appendage should decide the fate of the property in the appendage.” (204 Ill. App. 3d at 805.) No authority is developed or cited for this unique proposition, and, even after being ordered to brief this issue, all the parties to this appeal have found no support for this proposition in the annexation provisions of the Municipal Code (Ill. Rev. Stat. 1989, ch. 24, par. 7 — 1—1 et seq.) or case law. The majority’s creation of an “appendage” exception to annexation of land which otherwise meets the statutory requirement of being contiguous to a municipality is contrary to section 7 — 1—1 of the Municipal Code and at odds with long-established precedent that irregularity of boundaries is not a bar to annexation if the land is contiguous. In re Annexation to City of Prospect Heights (1982), 107 Ill. App. 3d 1045, 1050-51; In re Petition to Annex Certain Territory to the Village of South Barrington (1972), 7 Ill. App. 3d 958, 963; see also Western National Bank v. Village of Kildeer (1960), 19 Ill. 2d 342, 350-51. Although the majority’s basis for- affirming the trial court is not supported by the Municipal Code or case law, its rejection of the trial court’s interpretation of section 7 — 1—3 of the Municipal Code (Ill. Rev. Stat. 1989, ch. 24, par. 7 — 1—3) in the earlier portion of the opinion is correct. A perimeter objector cannot be excluded if that exclusion would destroy the contiguity for the remaining territory to be annexed. (In re Petition for Annexation of Certain Territory to the City of Naperville, Will & DuPage Counties (1974), 24 Ill. App. 3d 908, 910-11; In re Petition for Annexation of Lands of the Village of Glen Carbon (1970), 130 Ill. App. 2d 821, 822; see also In re Petition of Westmoreland, Inc., for Annexation of Certain Territory to City of Springfield (1957), 15 Ill. App. 2d 51 (abstract of opinion).) Because exclusion of lot 1 would destroy the contiguity to lots 9 and 14, the trial court order to the contrary was against the manifest weight of the evidence and must be reversed. For the foregoing reasons, I respectfully dissent.